DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-5 in the reply filed on 01/31/2022 is acknowledged. Applicant’s traversal is addressed below. 
Applicant’s traversal between groups I and II states that “The office action has not supported the allegation with any evidence of the feasibility of this result, e.g., whether indeed such a pencil electrode would be (functionally) formed as the Requirement alleges. The office action merely states a conclusion”. Examiner respectfully disagrees. The restriction requirement states that “the product as claimed can be made by another materially different process wherein the graphite structure is modified to form graphene by different methods including CVD deposition, epitaxial growth, and/or exfoliation or the method can include various different electrochemical methods including applying the voltage using linear sweep, CV, square wave, differential pulse or other waveforms. Graphene is known to be formed by various methods including, for instance, the Hummer’s method. Liu et al. (T. Liu, Y Li, Q Du, J Sun, Y Jiao, G Yang, Z Wang, Y Xia, W Zhang, K Wang, H Zhu, D Wu, Adsorption of methylene blue from aqueous solution by graphene, Colloids and Surfaces B: Biointerfaces 90 (2012) 197-203) and Zhang et al. (W Zhang, C Zhou, W Zhou, A Lei, Q Zhang, Q Wan, B Zou, Fast and Considerable Adsorption of Methylene Blue Dye 
Applicant’s traversal between groups I and III states that “The office action provides no evidence to show that the claimed product can be used as the office action alleges and the office action provides no examples in support of the conclusion. The office action simply states a conclusion”. Examiner respectfully disagrees. The restriction requirement states that “In the instant case, (2) the product as claimed can be used in a materially different process of using the product including virtually any electrochemical method as the product is a simple working, counter, reference electrode system that could be applied to a myriad of different electrochemical methods (i.e., various voltammetry methods on any analyte).” Group I is drawn to a simple electrochemical cell. The electrochemical cell could be used for virtually any electrochemical method. For instance, Yang et al. (S Yang, D Liu, QB Meng, S Wu, X-Dilgin et al. (DG Dilgin, B Ertek, Y Dilgin, A low-cost, fast, disposable and sensitive biosensor study: Flow injection analysis of glucose at poly-methylene blue-modified pencil graphite electrode, J. Iranian Chemical Society 15 (2018) 1355-1363) disclose wherein a methylene blue or methylene blue/graphene composite electrode can be used for testing glucose, which is a “materially different process of using the product” compared with the method of “detecting dopamine, uric acid, L-tyrosine, or combinations thereof” of Group III. Kawde et al. (A-N Kawde, N Baig, M Sajid, Graphite pencil electrodes as electrochemical sensors for environmental analysis: a review of features, developments, and applications, RSC Adv., 6 (2016) 91325) further disclose the use of graphite pencil electrodes for a myriad of analysis techniques, all of which are distinct from the claimed method of Group III. 
Applicant’s traversal between groups II and III states that “Applicants respectfully submit that the Office has not adequately considered MPEP § 806.06 and 802.01 with respect to the relationship of Groups II and III.” Examiner respectfully disagrees. The restriction requirement states that “In the instant case, the different inventions are a method of modifying an electrode and a method of testing a biological analyte in a liquid biological sample, which are not methods capable of use together, have different modes of operation, and have different effects”. The method of making a graphene pencil electrode as claimed in Group II including dissolving the various compounds in water and reducing MTLB-GO using cyclic voltammetry is independent and unrelated to the method of detecting dopamine, uric acid, and/or L-tyrosine as claimed in Group III that 
Applicant further traverses on the grounds that “it is respectfully submitted that a search of all the claims would not impose a serious burden on the Office”. Examiner respectfully disagrees. MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02. Since the Examiner has shown a different classification for the three groups of claims, a burden for examining both groups has been shown. As stated in the prior Office Action, the claims of the present application contain distinct inventions.  A search of these inventions may overlap, but the search of one invention does not include all the areas required for the others.  A serious burden does exist, as different searches are required for each invention.  Therefore, in order to ensure the quality of the search and examination, these inventions should be searched separately to account for their differences. As outlined in the restriction requirement, a search burden exists because the inventions have acquired separate statuses in the art in view of their different statutory categories; the inventions have acquired separate statuses in the art due to their recognized divergent subject matter; the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries; the prior art applicable to one 
The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2018 has been considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: Pg. 4, line 24 through Pg. 5, line 2 of the filed specification discusses “Graphene/Methylene Blue Nanocomposite thin films on Au electrode” and then cites [Ercarici et al. “Fatigue properties of highly oriented polypropylene tapes and all-polypropylene composites" Polym Compos. (2016). doi: 10.1002/pc]. Examiner notes that the DOI is incorrect. Furthermore, the reference with this title is not published by “Ercarici” but is rather published by Barkoula, Alcock, Cabrera, and Peijs as outlined in the correct doi (10.1177/096739110801600203). It appears the description and reference to Ercarici is in reference to a different document as the reference by Barkoula does not mention graphene or methylene blue at all. Appropriate correction is required.

Claim Objections
Claims 1-3 and 5 objected to because of the following informalities: 
Claim 1, line 4: please amend to recite “[[the]]a surface of the graphite pencil base electrode”.
Claim 2, line 2: please amend to recite “wherein the graphene-modified graphite pencil working electrode” to be consistent with claim 1. 
Claim 3, line 2: please amend to recite “wherein the graphene-modified graphite pencil working electrode” to be consistent with claim 1. 
Claim 5, lines 2-3: please amend to recite “[[the]]a charge transfer resistance of the graphite-modified graphite pencil working electrode is at least 95% less than [[the]]a charge transfer resistance of an unmodified graphite pencil base electrode as [[the]]a working electrode”. 
Claim 5, line 5: please amend to recite “at least 5 times as that of [[an]]the unmodified graphite pencil base electrode as the working electrode”. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 recites “at the surface of a graphite pencil electrode”. Claim 3 depends from claim 1, which has previously recited “the surface of the graphite pencil base electrode”. The recitation of “a graphite pencil electrode” in claim 3 is indefinite as the limitations appear to claim a new “graphite pencil electrode” that is different than the previously recited “graphite pencil base electrode”. If the limitations are intended to recite the same electrode, Applicant is encouraged to amend claim 3 to recite “the surface of [[a]]the graphite pencil base electrode” for proper antecedence with claim 1. Claim 4 is further rejected by virtue of its dependence upon claim 3. 
Claim 5 recites the limitation "the electroactive area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (N Baig, A-N Kawde, A novel, fast and cost effective graphene-modified graphite pencil electrode for trace quantification of L-tyrosine, Anal. Methods, 7 (2015) 9535-9541) in view of Sun et al. (W Sun, Y Wang, Y Zhang, X Ju, G Li, Z Sun, Poly(methylene blue) functionalized graphene modified carbon ionic liquid electrode for the electrochemical detection of dopamine, Analytica Chimica Acta 751 (2012) 59-65). Evidentiary support provided by the instant specification. 
Regarding claim 1
a graphene-modified graphite pencil working electrode comprising a graphite pencil base electrode modified with 
a counter electrode (a platinum wire counter/auxiliary working electrode [Pg. 9536, 2.2. Apparatus]); and 
a reference electrode (a Ag/AgCl reference electrode [Pg. 9536, 2.2. Apparatus]).
Baig discloses wherein the graphene is formed on the graphite pencil electrode (GPE) by cyclic voltammetry from reduced graphene oxide [2.3. Preparation of GR-modified GPE] but is silent on the use of methylene blue. Baig therefore fails to expressly teach wherein the GPE is modified with “a three-dimensional network of vertical walls of methylene blue” that along with graphene form a composite that has “concave structures”. 
Sun discloses an working electrode for the electrochemical detection of analytes wherein the surface of the electrode is functionalized with a methylene blue functionalized graphene composite film that is co-electrodeposited on the surface of the electrode using cyclic voltammetry [abstract; Pg. 60, 2.2. Electrode preparation and modification]. Sun further teaches that due to the presence of π-π noncovalent interaction between the heterocyclic conjugate structure of the methylene blue and the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute/modify the graphene modified GPE disclosed by Baig to instead use a methylene blue/graphene composite because Sun teaches that such nanocomposite exhibits the advantages of both methylene blue and graphene simultaneously, such as a large specific surface area, unique electrochemical properties, specific three-dimensional structure and a strong catalytic activity [Pg. 60, Introduction, Para. 5] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., substituting a graphene functional layer with a methylene blue/graphene functional layer) is likely to be obvious when predictable results are achieved (i.e., electrochemical detection of analytes as well as the specific benefits taught by Sun on Pg. 60, Para. 5) [MPEP § 2143(B)]. Examiner further notes that the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. For instance, Sun teaches the co-electrodeposit of methylene blue with graphene and thus combining the teachings of Baig, which teaches the electrodeposit of graphene on a GPE using CV, and the teachings of Sun, which 
Regarding claim 2, the limitation “wherein the graphene-modified [graphite] pencil working electrode has an electroactive surface areas determined for dopamine, uric acid, and L-tyrosine of about 2.35 cm2, 1.43 cm2, and 0.30 cm2, respectively” is inherently present in the device of Baig as modified by Sun. As outlined previously, Sun 
Regarding claim 3, Applicant is advised that the limitations of claim 3 are product-by-process limitations. There is no apparent difference between the apparatus as claimed and the prior art as taught by Baig in view of Sun above [MPEP 2113]. However, Baig expressly discloses the limitations of claim 3. Baig discloses wherein the electrochemical reduction method includes scanning from -1.6 to 0.6 V at a scan rate of 0.01-0.05 V/s for 1-7 cycles, which encompasses the range of instant claim 3 [see Baig, Table 1, Analyzed Range]. 
Regarding claim 4, Applicant is advised that the limitation “wherein the composition comprises MTLB at a concentration in the range of 0.4 to 0.6 mM and GO at a concentration of at least 2 mg/mL” is a product-by-process limitation. The claim is 
Regarding claim 5, the limitations “wherein the charge transfer resistance of the graphene-modified graphite pencil working electrode is at least 95% less than the charge transfer resistance of an unmodified graphite pencil base electrode as the working electrode, and wherein the electroactive area of the graphene- modified graphite pencil working electrode is at least 5 times as that of an unmodified graphite pencil base electrode as the working electrode” is inherently present in the device of Baig as modified by Sun. As outlined previously, Sun teaches that the deposition of MB/graphene yields a “specific three-dimensional structure” on Pg. 60, Para. 5. The claimed MTLB/graphene modified GPE is formed by cyclic voltammetry wherein the MB/graphene is electrochemically reduced at the surface of the graphite pencil electrode. This method is identical to the method disclosed by Baig (see Table 1 on Pg. 9537) and also consistent with the co-electrodeposition taught by Sun (see Pg. 60, 2.2. Electrode preparation and modification). The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [See MPEP 2112]. Since Baig modified by Sun discloses the identical MB/graphene surface modification of a GPE prepared by the same electrochemical method, the electrode of Baig in view of Sun necessarily comprises the . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baig in view of Sun, as applied to claims 1/3 above, and further in view of Liu et al. (T. Liu, Y Li, Q Du, J Sun, Y Jiao, G Yang, Z Wang, Y Xia, W Zhang, K Wang, H Zhu, D Wu, Adsorption of methylene blue from aqueous solution by graphene, Colloids and Surfaces B: Biointerfaces 90 (2012) 197-203).
Examiner’s Note: Claim 4 is rejected above as a product-by-process limitation wherein the specific concentration of the solution utilized in the method of manufacturing does not appear to provide any claimed structural feature. Thus, claim 4 is merely drawn to an intermediate method step rather than the structural features of the claimed product. However, even assuming the specific concentration range of the intermediate method step does provide some unclaimed structural feature, the limitations of claim 4 are obvious in view of Liu as outlined in the alternative rejection below.
Regarding claim 4, Baig as modified by Sun discloses the limitations of claims 1 and 3 as outlined previously. 
Baig further discloses wherein the graphene oxide concentration is at least 2 mg/mL (1-10 mg/mL with the best response at 4 mg/mL [Pg. 9537, Table 1]). 
However, Baig, as modified by Sun, teaches only one concentration of methylene blue at 2.5 mM and thus fails to expressly teach “wherein the composition comprises MTLB at a concentration range of 0.4 to 0.5 mM” of instant claim 4. 
Liu teaches a method of adsorbing methylene blue on the surface of graphene [abstract] wherein methylene blue was analytes at concentration ranges from 20-120 mg/L (~0.1 - 0.4 mM) [Pg. 200, 3.2.4. Effect of contact time]. Liu further teaches that the specific adsorption capacity of the methylene blue depends upon the initial concentration of the die and thus a saturable adsorption capacity can be obtained at high dye concentrations [Pg. 200, 3.2.4. Effect of contact time]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initial concentration of the methylene blue in the composition to a suitable range, including for instance 0.4 mM as taught by Liu, because Liu teaches that the adsorbed methylene blue on the graphene depends upon the amount of methylene blue present in the solution wherein doubling the concentration will result in doubling the adsorbed methylene blue and thus a saturable adsorption capacity can be obtained at higher dye concentrations [Pg. 200, 3.2.4. Effect of contact time]. It would have been obvious for one skilled in the art to have modified the concentration of the methylene blue in the composition such that a desired concentration of adsorbed/reduced methylene blue is present on the resulting electrode and Liu teaches that ~0.4 mM, which is within the claimed range, is a suitable concentration for adsorbing methylene blue on the graphene surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mazloum-Ardakani et al. (M Mazloum-Ardakani, N Rajabzadeh, A Dehghani-Firouzabadi, A Benvidi, BBF Marjalili, L Zamani, Development of an Baig et al. (N Baig, A-N Kawde, A cost-effective disposable graphene-modified electrode decorated with alternating layers of Au NPs for the simultaneous detection of dopamine and uric acid in human urine, RSC Adv. 6 (2016) 80756-80765) disclose electrodes that are modified with reduced graphene oxide for electrochemical determination of analytes. Brett et al. (CMA Brett, G Inzelt, V Kertesz, Poly(methylene blue) modified electrode sensor for haemoglobin, Analytica Chimica Acta 385 (1999) 119-123) disclose a glassy carbon electrode modified with a methylene blue film for electrochemical determination of analytes. Topcu et al. (E Topcu, K Dagci, M Alanyahoglu, Free-standing graphene/poly (methylene blue)/AgNPs composite paper for electrochemical sensing of NADH, Electroanalysis 28 (2016) 2058-2069) disclose the use of a composite graphene/MTLB material for electrochemical detection of analytes. Zhang et al. (D Zhang, L Fu, L Liao, N Liu, B Dai, C Zhang, Preparation, characterization, and application of electrochemically functional graphene nanocomposites by one-step liquid-phase exfoliation of natural flake graphite with methylene blue, Nano Res., 5(12) (2012) 875-887) disclose the use of a graphene/methylene blue nanocomposite that is used to modify a glassy carbon electrode with good electrochemical stability and excellent electrochemical properties. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795